IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


TYRONE GREEN,                              : No. 64 EM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS,                     :
PHILADELPHIA COUNTY; LAWRENCE              :
MAHALLY, SUPERINTENDENT SCI                :
DALLAS; SETH WILLIAMS, DISTRICT            :
ATTORNEY OF PHILA.; KATHLEEN               :
KANE, ATTORNEY GENERAL OF                  :
PENNSYLVANIA,                              :
                                           :
                    Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.